Citation Nr: 0509614	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  97-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel







INTRODUCTION

The appellant served on active duty from March 1954 to 
February 1956.  He also had periods of inactive duty for 
training and active duty for training (ACDUTRA).  
Specifically, he served on ACDUTRA from June 5, 1993 to June 
19, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  A lumbar spine disability was not present during the 
appellant's period of active duty and is not otherwise 
related to his active service.

3.  A lumbar spine disability did not have its onset or 
increase in severity during a period of ACDUTRA or inactive 
duty for training (INACDUTRA), including the appellant's 
period of ACDUTRA in June 1993.


CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

By a letter dated in March 2003, the appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his service connection 
claim, but that he must provide enough information so that VA 
could request any relevant records.  The appellant was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The appellant was also asked to identify 
any additional information or evidence that he wanted VA to 
try and obtain.  

The April 1996 rating decision, the February 1997 statement 
of the case (SOC), the March 2003 supplemental statement of 
the case (SSOC), and the October 2004 SSOC, collectively 
notified the appellant of the relevant laws and regulations 
and essentially advised him of the evidence necessary to 
substantiate his service connection claim for a lumbar spine 
disability.  The March 2003 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the appellant of his and VA's respective obligations to 
obtain different types of evidence.  These documents also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Service medical records, personnel records, and VA treatment 
records from the medical facility in San Juan are associated 
with the claims folder.  The appellant underwent examinations 
for VA purposes in September 1995 and February 2004.  Private 
medical evidence from the Bayamon Health Center is also of 
record.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


II.  Analysis

The appellant contends that he is entitled to service 
connection for a lumbar spine disability.  He attributes his 
current back problems to his period of ACDUTRA in June 1993.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2004).  

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2004).  The term "inactive duty for training" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of aggravation, the pre- existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  The Court 
of Appeals for Veterans Claims has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The appellant does not claim and the record does not reflect 
that he exhibited a back disability during his period of 
active duty or that his current back disability is otherwise 
related to his active service.  The appellant attributes his 
current back problems to his period of ACDUTRA in June 1993.  
The appellant reported for ACDUTRA in the Army National Guard 
from June 5, 1993 to June 19, 1993.

The medical evidence of record confirms current diagnoses of 
degenerative joint disease and bilateral degenerative 
sacroiliitis of the lumbar spine with lumbosacral 
radiculopathy.  

There is also objective evidence that the appellant sustained 
an injury to his back during his period of ACDUTRA in June 
1993.  According to DA Form 2173, on June 16, 1993, while on 
ACDUTRA, the appellant felt a sharp pain in his lower back 
while lifting a heavy flywheel.  The appellant was sent to 
the medical facility where he was treated and released.  The 
following day, while on ACDUTRA, the appellant was examined 
due to complaints of intense back pain.  Assessment was 
spinal nerve impingement and paraspinal muscle spasm, rule 
out herniated nucleus pulposus.  

There is also evidence showing that the appellant had a pre-
existing back condition prior to his period of ACDUTRA.  
According to a July 1988 VA treatment record, the appellant 
underwent care at a VA hospital due to low back pain; 
diagnosis was degenerative joint disease (DJD).  After 
reviewing the claims folder and examining the appellant in 
September 1995, the examiner concluded that the onset of the 
appellant's low back pain was in July 1988 when the DJD 
diagnosis was rendered.  The Board also observes that the 
February 2004 VA examiner agreed with the September 1995 
examiner regarding the onset date of the veteran's low back 
disability.  

Accordingly, as the appellant had a pre-existing back 
condition at the time his training period began, he must 
establish that the condition underwent a permanent worsening 
of the underlying pathology as a result an injury incurred in 
or a disease contracted during the training activities he 
performed in June 1993.

After review of the entire claims folder and examination of 
the appellant's back, the February 2004 examiner concluded 
that it was not as likely that the appellant's lumbar spine 
disability underwent a permanent increase in severity during 
his ACDUTRA period.  The examiner pointed out that a 
computerized tomography (CT) scan of the lumbar spine in 
August 1993 disclosed moderate to severe DJD of the spine and 
no herniated disc.  DJD had been diagnosed in 1988, so there 
is support for the examiner's conclusion.  As there is no 
competent evidence of any increase in the appellant's pre-
existing back disability, the Board finds that the service 
connection claim must be denied.  

Although the appellant believes that his current lumbar spine 
disability is attributable to his period of ACDUTRA, his 
opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The preponderance of the evidence is against the appellant's 
claim for service connection for a lumbar spine disability.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER


The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


